department of thetreasury tax_exempt_and_government_entities_division internal_revenue_service washington d c may - uniform issue list 408a hekerkekkereekekeikererereeeereaeeeeeeke hekekkereererrereerreeeereree kekkekreekkekkeekererere ‘ ‘ sot legend taxpayer a hrrekrkekrkererererererer taxpayer b rrekereeekekerere custodian m hrekekkakekrereekekeererer amount a hrekkkrekrekkerkeekrereke ira xx _ kekrereeekererereereeekerererekeereeerkkee jra y - rrekkkeeekerereeeihherereereeereerereereekek ker date -_ kerr year laid dear krreekkkkekeeekkererkkrek this is in response to your request dated date in which you request relief under sec_301_9100-3 of the procedure and administrative regulations the p a regulations the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a and taxpayer b the taxpayers file form_1040 u s individual_income_tax_return jointly as a married couple taxpayer a owns ira y an individual_retirement_account described in sec_408 of the internal_revenue_code code - page and maintained by custodian m on date1 taxpayer a transferred amount a from his traditional_ira x to ira y a roth_ira described in sec_408a of the code as a roth_ira_conversion taxpayer a represents that at the time of the conversion the taxpayers were unaware that their modified_adjusted_gross_income for the year taxable_year exceeded dollar_figure thus making them ineligible to convert the traditional_ira to a roth_ira the taxpayers federal_income_tax extension of time to file a federal_income_tax return for year was prepared by a tax professional who had advised taxpayers prior to filing their tax_return that they would be required to recharacterize the roth conversion back to a traditional_ira prior to the extended due_date for filing the return taxpayer b contacted custodian m for instructions as to how to recharacterize the ira despite her request custodian m failed to remit the proper paperwork to taxpayer b until the deadline for filing the return had passed soon after contacting custodian m taxpayer b had fallen ill for a period of time ending after the filing_date of the taxpayers’ tax_return the taxpayer's request for relief under sec_301_9100-3 of the p a regulations was filed after discovering that they had missed the deadline to recharacterize roth_ira y back to ira x and prior to the internal_revenue_service the service discovering that taxpayer a had not timely elected to recharacterize roth_ira y to a traditional_ira the statute_of_limitations on taxpayers’ federal_income_tax return for year is still open based on the foregoing facts and representations you have requested a ruling that pursuant to sec_301_9100-3 of the p a regulations taxpayer a may be granted a period not to exceed days from the date_of_issuance of this ruling to make an election under sec_1_408a-5 of the income_tax regulations the i t regulations to recharacterize amount a as a contribution to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the p a regulations sec_408a of the code and sec_1_408a-5 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the i t regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer page must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a of the code as in effect for years prior to provides in relevant part that a taxpayer generally is not allowed to make a rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during any taxable_year if the taxpayer's adjusted_gross_income for that year exceeds dollar_figure sec_408a provides that a conversion of a traditional_ira to a roth_ira is - treated as a rollover from the traditional_ira to the roth_ira sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the p a regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the p a regulations provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not ' prejudice the interests of the government sec_301_9100-3 of the p a regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the p a regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not ‘page grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to elect to recharacterize the roth_ira on or before the date prescribed by law including extensions for filing his federal_income_tax return for the year of contribution was caused by intervening events beyond taxpayers’ control thus making it impossible for taxpayer a timely to elect to recharacterize his roth_ira_conversion back to a traditional_ira taxpayers made a good_faith effort to make the election but custodian m had failed to provide proper paperwork to taxpayers to make the election and taxpayer b had fallen ill during the time in which taxpayers had the ability to make the election based on the above taxpayer a meets the requirements of sec_301 b of the p a regulations clauses i ii and v in addition since the statute_of_limitations is still open under sec_301_9100-3 of the p a regulations granting relief will not prejudice the interests of the government accordingly taxpayer a is granted an extension of days as measured from the date of the issuance of this ruling letter to recharacterize amount a as a contribution to a traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code t or p a regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact id - at _ please address all correspondence to se t ep ra t2 sincerely yours don seet4 wv donzél- littlejohn employee_plans technical group manager enclosures deleted copy of this letter notice of intention to disclose
